PER CURIAM.
We affirm this appeal involving a question of child support because no error or abuse of discretion is demonstrated in the record before us. The record, however, does not contain a transcript of the hearing resulting in the order appealed. Appellant states that the proceedings were not reported, but, despite ample opportunity to do so, appellant chose not to submit a statement pursuant to Florida Rule of Appellate Procedure 9.200(b)(3).
AFFIRMED.
MILLS, ERVIN and NIMMONS, JJ., concur.